STOCKARD, Commissioner.
This is a companion case to McCord v. Missouri Crooked River Backwater Levee District of Ray County, Missouri, 295 S. W.2d 42. Only one transcript and one set of briefs were filed. It was stipulated by the parties that a “similar motion and a similar suit to quiet title” to that filed in the McCord case were filed in this case, and that the “same issues” are here involved.
Respondents in this case are the purchasers and present owners of a tract of land within the boundaries of appellant levee district which, at the time the report of commissioners was filed in the office of the circuit clerk, was owned by Ray Gill. As to this land the report of commissioners assessed benefits in the amount of $3,150.-40, and damages in the amount of $891,75 for the proposed taking of 11.89 acres of land. No exceptions were filed.
There was entered in this case the same judgment and decree as in ‘ the McCord case, with only such changes necessary to identify properly the parties and the land involved. Otherwise the facts and the prb-ceedings were the same. Reference is made to the opinion in the McCord case-'for -a statement of the facts and the reasons for the result there reached. By reason of the stipulation of the parties that the judgment of this court in this case shall abide by the judgment entered in the McCord case, the judgment of the trial court entered herein is reversed.
BOHLING and BARRETT, CC., concur.
PER CURIAM.
The foregoing opinion by STOCKARD, C., is adopted as the opinion of the Court.
All concur.